Case 19-34054-sgj11 Doc 1548 Filed 12/11/20         Entered 12/11/20 16:54:04      Page 1 of 3



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR JAMES DONDERO

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                       §
                             §
HIGHLAND CAPITAL MANAGEMENT, §                            Case No. 19-34054
L.P.,                        §
                             §
      Debtor.                §                            Chapter 11

                                  NOTICE OF DEPOSITION

        PLEASE TAKE NOTICE that James Dondero (“Dondero”), by and through his

undersigned counsel, hereby gives notice pursuant to Rule 30 of the Federal Rules of Civil

Procedure (the “Federal Rules”) and Rules 7030 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) he will take the oral deposition of Mr. James P. Seery, Jr.,

Chief Executive Officer and Chief Restructuring Officer of debtor Highland Capital Management,

L.P. (the “Debtor”). The deposition will be conducted virtually through Zoom commencing on

Monday, December 14, 2020 at 9:30 a.m. (Central Time).

        PLEASE TAKE FURTHER NOTICE that said deposition of Mr. Seery will be taken

before a Notary Public or other person authorized to administer oaths pursuant to Federal Rule

28(a), applicable pursuant to Bankruptcy Rule 7028. The testimony at the deposition may be



NOTICE OF DEPOSITION                                                                     PAGE 1
Case 19-34054-sgj11 Doc 1548 Filed 12/11/20            Entered 12/11/20 16:54:04         Page 2 of 3




recorded by videographic and/or stenographic means. You are invited to participate to the extent

permitted by the Federal Rules and the Bankruptcy Rules. Any party who plans to attend must

contact undersigned counsel and counsel for the Debtor at least 24 hours in advance of the

deposition and identify the person(s) who will be attending.

        NOTICE IS FURTHER GIVEN that, pursuant to the Supreme Court of Texas’s Emergency

Orders Regarding the COVID-19 State of Disaster and the applicable city, county, and state

Emergency Declarations, as well as the Standing Orders and Notices issued by the United States

District Court for the Northern District of Texas and the United States Bankruptcy Court for the

Northern District of Texas, the deposition shall be conducted utilizing Zoom, a secure web-based

platform to provide remote access for those parties attending the deposition or wishing to

participate in the deposition via the internet and/or telephone. Accordingly, the court reporter may

be remote for the purposes of reporting the proceeding and may not be in the presence of the

deponent. Necessary credentials, call-in numbers, and testing information has been provided to

you, or will be provided to you, by email, or shall be arranged as agreed to by the parties. In

addition, Dondero also reserves the right to utilize instant visual display technology such that the

court reporter’s writing of the proceeding will be displayed simultaneous to their writing of same

on one’s laptop, iPad, tablet, or other type of display device connected to the court reporter.

        This Notice will remain in effect until the deposition is fully completed. You are invited to

attend and examine as you see fit.




NOTICE OF DEPOSITION                                                                              PAGE 2
Case 19-34054-sgj11 Doc 1548 Filed 12/11/20          Entered 12/11/20 16:54:04       Page 3 of 3




Dated: December 11, 2020                    Respectfully submitted,

                                            /s/ Bryan C. Assink
                                            D. Michael Lynn
                                            State Bar I.D. No. 12736500
                                            John Y. Bonds, III
                                            State Bar I.D. No. 02589100
                                            John T. Wilson, IV
                                            State Bar I.D. No. 24033344
                                            Bryan C. Assink
                                            State Bar I.D. No. 24089009
                                            BONDS ELLIS EPPICH SCHAFER JONES LLP
                                            420 Throckmorton Street, Suite 1000
                                            Fort Worth, Texas 76102
                                            (817) 405-6900 telephone
                                            (817) 405-6902 facsimile
                                            Email: michael.lynn@bondsellis.com
                                            Email: john@bondsellis.com
                                            Email: john.wilson@bondsellis.com
                                            Email: bryan.assink@bondsellis.com

                                            ATTORNEYS FOR JAMES DONDERO


                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on December 11, 2020, a true and correct copy of
the foregoing document was served via the Court’s CM/ECF system and direct email on counsel
for the Debtor and via the Court’s CM/ECF system on all other parties requesting or consenting to
such service in this case.


                                            /s/ Bryan C. Assink
                                            Bryan C. Assink




NOTICE OF DEPOSITION                                                                       PAGE 3
